MEMORANDUM OPINION


No. 04-04-00223-CV

Rosemaria REYES DE NAVA and Sergio Nada Hernandez, 
Parents of Deceased and as the Representatives of 
the Estate of Mauricio Rigoberto Nava, et al.,
Appellants/Cross-Appellees

v.

FLASH TRUCKING, INC., Dora A. Alanis, and 
Fernando Coronado Barbosa (Appellees/Cross-Appellants); Stace Williams, Paul Thorson,
and The Stace Williams Law Firm, P.C. (Appellees/Cross-Appellants); and
Mario Castillo (Cross-Appellee)

From the 111th Judicial District Court, Webb County, Texas
Trial Court No. 1999-CVE-000985-D2
Honorable Raul Vasquez, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   February 9, 2005

DISMISSED FOR WANT OF PROSECUTION
            Appellants’ brief, which was due on December 13, 2004, has not been filed.  On January 5,
2005, this court ordered appellants to show cause in writing by January 20, 2005, why the appellants’
portion of this appeal should not be dismissed for want of prosecution.  Appellants did not respond. 
The appellants’ portion of the appeal is dismissed for want of prosecution.  See Tex. R. App. P.
38.8(a)(1), 42.3(b).  The dismissal does not affect the status of the cross-appeal.  Costs of appeal will
be taxed upon the final disposition of the appeal.
 
                                                                                    PER CURIAM